Citation Nr: 1047515	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from 
December 20, 2002 through March 1, 2010 and in excess of 20 
percent beginning March 2, 2010 for service-connected post-
operative left shoulder injury (left shoulder disability).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from March 1997 to September 
1998.  
The issue of entitlement to an evaluation in excess of 10 percent 
for service-connected left shoulder disability was remanded by 
the Board of Veterans' Appeals (Board) in June 2009 to the 
Department of Veterans Affairs (VA) Regional Office in Winston-
Salem, North Carolina (RO) for a current VA evaluation of the 
left shoulder.  An examination was conducted, and an October 2010 
rating decision granted a 20 percent evaluation for the Veteran's 
left shoulder, effective March 2, 2010.  Because the increase in 
the evaluation of the Veteran's left shoulder does not represent 
the maximum rating available for the condition, the Veteran's 
claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35 (1993).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Under 38 C.F.R. § 4.2 (2010), if the findings on an examination 
report do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for evaluation 
purposes.
 
Because there is significant confusion in the record subsequent 
to the June 2009 Board remand as to the current severity of the 
Veteran's service-connected left shoulder disability, there is 
insufficient evidence upon which to base a reasoned decision.

Although there is a notation in the record that a VA evaluation 
of the Veteran's left shoulder was conducted on March 2, 2010 by 
P.C.J., it actually appears that the examination was conducted by 
W.E.G., in February 2010.  While Dr. G refers to a VA evaluation 
he conducted on November 12, 2009, there is no separate 
evaluation report on file dated on November 12, 2009.  
Additionally, although the range of motion findings reported on 
evaluation in February 2010 show significant limitation of 
motion, as well as a significant decrease in motion since 
evaluation in October 2006, with forward elevation to 70 degrees, 
abduction to 60-70 degrees, and very little internal or external 
rotation, there is no x-ray evidence of disability.  Moreover, 
magnetic resonance imaging (MRI) of the left shoulder in November 
2009 showed mild acromioclavicular joint arthropathy without any 
tear of the rotator cuff.  According to the examiner, while there 
was no further loss of range of motion of the Veteran's shoulders 
and arms on examination on November 12, 2009 secondary to pain 
from repetitive motion due to weakness, fatigue, lack of 
endurance or incoordination, it would be speculative for him to 
say on the February 2010 examination how much additional loss of 
motion of the shoulder would occur during flare ups.

Accordingly, the case is again REMANDED for the following 
actions:

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for his left shoulder 
disability since February 2010, which is 
the date of the most recent medical 
evidence on file.  After securing the 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the 
Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform the Veteran 
of this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  The AMC/RO will determine whether a 
separate evaluation of the Veteran's left 
shoulder was conducted on November 12, 
2009 and, if so, will associate this 
report with the claims file.  If no report 
is available, a written explanation as to 
why this report is unavailable will be 
associated with the claims file.

3.  The AMC/RO must arrange for the review 
of the Veteran's claims file by the 
examiner who saw the Veteran in February 
2010 for further clarification of the 
severity of his left shoulder disability.  
If this examiner is unavailable, another 
appropriate health care provider will 
provide the requested opinion.  If the 
reviewer concludes that a new examination 
of the Veteran's left shoulder is 
warranted in order to provide the 
requested opinion, an examination of the 
shoulder will be obtained and the 
evaluation report must be added to the 
claims folder.  The following 
considerations will govern the opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the reviewer for 
review in conjunction with the 
opinion, and the reviewer must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. The reviewer's attention is 
drawn to the following:

Diagnostic Code 5201 
provides a 20 percent 
rating for a disability 
of the minor shoulder 
when there is limitation 
of motion to midway 
between the side and 
shoulder level and 
provides a maximum 
schedular rating of 30 
percent when motion is 
limited to 25 degrees 
from the side.  

c. The reviewer will clarify the 
severity of the Veteran's left 
shoulder disability by providing 
degrees of motion for left 
shoulder internal and external 
rotation on the March 2010 
examination, if possible; and by 
explaining how range of motion 
of the left shoulder could have 
deteriorated so significantly 
since October 2006 without 
evidence of significant 
disability on x-rays and MRI.  
The reviewer will also explain 
why he did not attempt to 
determine if there was 
additional functional impairment 
of the left shoulder due to 
weakness, fatigability, lack of 
endurance, or incoordination 
after repetitive motion on 
evaluation in February 2010.  

d. In all conclusions, the 
reviewer must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
reviewer is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  

d. If the reviewer responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail.  The report 
prepared must be typed.

4.  After the above, the AMC/RO will 
review the claims files and ensure that 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
See 38 C.F.R. § 4.2 (If the findings on an 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

5.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for an 
evaluation in excess of 10 percent from 
December 20, 2002 to March 1, 2010 and in 
excess of 20 percent beginning March 2, 
2010 for service-connected left shoulder 
disability.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No inference should be drawn 
regarding the final disposition of this claim as a result of this 
action.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


